July 10, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                LANCE SUMMEY AND FRAN SUMMEY, Appellants

NO. 14-12-00536-CV                          V.

  JOHN RICHARD DUFFY, INDIVIDUALLY AND D/B/A MID-CONTINENTAL
INSURANCE AGENCY AND FIRST AMERICAN TITLE INSURANCE COMPANY,
                             Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, John Richard
Duffy, Individually and d/b/a Mid-Continental Insurance Agency and First American
Title Insurance Company, signed, May 21, 2012, was heard on the transcript of the
record. Appellant filed a motion to dismiss. We therefore grant the motion and order the
appeal DISMISSED.

      We order the parties to each pay their costs incurred in this appeal.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.